*1146OPINION.
Murdock :
The respondent defends his action in regard to these items by the argument that under section 403 (a) (2) of the Revenue Act of 1921, the right to the deduction is lost, where there has been more than one exchange and that in the .present case there has been more than one exchange. Both parties concede that the question here is exactly the same as the question previously decided by this Board in the Appeal of Elmer E. Rodenbough, Executor, 1 B. T. A. 477. In the Roderibough case we had an equivalent set of facts and we were there concerned with a similar provision of the Revenue Act of 1918. The same reasoning that was advanced in the Roden-bough case is equally applicable here and we therefore hold that in this case the petitioner is entitled to deduct these items from the gross estate of the decedent.
Judgment will be entered in accordance with the foregoing on notice of 15 days, under Rule 50.
Considered by Sternhagen and Arttndell.